This opinion is subject to administrative correction before final disposition.




                                 Before
                     KING, STEPHENS, and KOVAC,
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Byron P. McCRAY
   Boatswain’s Mate Second Class Petty Officer (E-5), U.S. Navy
                           Appellant

                             No. 201900272

                          Decided: 19 March 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Aaron C. Rugh

 Sentence adjudged 18 July 2019 by a special court-martial convened
 at Naval Base San Diego, California consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: bad-conduct
 discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. McCray, NMCCA No. 201900272


                         _________________________

    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2